OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:May 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Perimeter Small Cap Opportunities Fund Country of Trade: United States Company Name Meeting Date Meeting Type Record Date Ticker Security ID Symbol Type Proposal Number Proposal Description Proponent Mgmt Vote Cast Logical Ballot Status Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP Elect John A. Moore Management For For Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP Elect Christopher E. Clouser Management For For Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP Elect Mannie L. Jackson Management For For Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP Elect Robert E. McKee III Management For For Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP Elect Richard Rimer Management For For Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP Elect Andrew H. Sassine Management For For Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP Elect Samuel M. Zentman Management For For Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP 2 Ratification of Auditor Management For For Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP 3 Advisory Vote on Executive Compensation Management For Against Voted Acorn Energy Inc 9/20/2013 Annual 7/26/2013 ACFN CUSIP 4 Amendment to the 2006 Stock Incentive Plan Management For Against Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP Elect John N. Kapoor Management For For Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP Elect Ronald M. Johnson Management For Withhold Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP Elect Brian Tambi Management For For Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP Elect Steven J. Meyer Management For Withhold Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP Elect Alan Weinstein Management For Withhold Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP Elect Kenneth S. Abramowitz Management For Withhold Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP Elect Adrienne L. Graves Management For For Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP 2 Ratification of Auditor Management For For Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP 3 2014 Stock Option Plan Management For Against Voted Akorn Inc. 5/2/2014 Annual 3/7/2014 AKRX CUSIP 4 Advisory Vote on Executive Compensation Management For For Voted Allot Communications Ltd 8/7/2013 Annual 7/1/2013 ALLT M0854Q105 CUSIP 1 Elect Shraga Katz Management For For Voted Allot Communications Ltd 8/7/2013 Annual 7/1/2013 ALLT M0854Q105 CUSIP 2 Bonus for President and CEO Management For For Voted Allot Communications Ltd 8/7/2013 Annual 7/1/2013 ALLT M0854Q105 CUSIP 3 Approval of Compensation Policy for Directors and Officers Management For For Voted Allot Communications Ltd 8/7/2013 Annual 7/1/2013 ALLT M0854Q105 CUSIP 4 Option Grant to Director Nominee Shagra Katz Management For For Voted Allot Communications Ltd 8/7/2013 Annual 7/1/2013 ALLT M0854Q105 CUSIP 5 Bonus Plan for President and CEO Management For For Voted Allot Communications Ltd 8/7/2013 Annual 7/1/2013 ALLT M0854Q105 CUSIP 6 Appointment of Auditor and Authority to Set Fees Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP 1 Declassify Board Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP 2 Amendment to Indemnification Provision Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP 3 Elimination of Specific Terms or Conditions of Preferred Stock or Serial Common Stock Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP 4 Amendment to Articles to Reflect Current Nevada Law Requirements Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP 5 Amendment to Articles to Correct Typographical Errors and Non-Substantive, Stylistic Changes Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP 6 Advisory Vote on Executive Compensation Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP 7 Ratification of Auditor Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP 8 Shareholder Proposal Regarding Ratification of Board and Management Acts Shareholder For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP Elect Edward J. Shoen Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP Elect James E. Acridge Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP Elect Charles J. Bayer Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP Elect John P. Brogan Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP Elect John M. Dodds Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP Elect Michael L. Gallagher Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP Elect Daniel R. Mullen Management For For Voted Amerco 8/29/2013 Annual 7/1/2013 UHAL CUSIP Elect James P. Shoen Management For For Voted Arctic Cat Inc. 8/8/2013 Annual 6/11/2013 ACAT CUSIP Elect Claude J. Jordan Management For For Voted Arctic Cat Inc. 8/8/2013 Annual 6/11/2013 ACAT CUSIP Elect Susan E. Lester Management For Withhold Voted Arctic Cat Inc. 8/8/2013 Annual 6/11/2013 ACAT CUSIP 2 2013 Omnibus Stock and Incentive Plan Management For For Voted Arctic Cat Inc. 8/8/2013 Annual 6/11/2013 ACAT CUSIP 3 Ratification of Auditor Management For For Voted Audience Inc 6/6/2014 Annual 4/15/2014 ADNC 05070J102 CUSIP Elect Peter B. Santos Management For For Voted Audience Inc 6/6/2014 Annual 4/15/2014 ADNC 05070J102 CUSIP Elect Marvin D. Burkett Management For For Voted Audience Inc 6/6/2014 Annual 4/15/2014 ADNC 05070J102 CUSIP Elect Barry L. Cox Management For For Voted Audience Inc 6/6/2014 Annual 4/15/2014 ADNC 05070J102 CUSIP Elect Rich Geruson Management For For Voted Audience Inc 6/6/2014 Annual 4/15/2014 ADNC 05070J102 CUSIP Elect Mohan S. Gyani Management For For Voted Audience Inc 6/6/2014 Annual 4/15/2014 ADNC 05070J102 CUSIP Elect George A. Pavlov Management For Withhold Voted Audience Inc 6/6/2014 Annual 4/15/2014 ADNC 05070J102 CUSIP Elect Patrick Scaglia Management For For Voted Audience Inc 6/6/2014 Annual 4/15/2014 ADNC 05070J102 CUSIP 2 Ratification of Auditor Management For For Voted Berry Plastics Group Inc 3/11/2014 Annual 1/17/2014 BERY 08579W103 CUSIP Elect B. Evan Bayh Management For For Voted Berry Plastics Group Inc 3/11/2014 Annual 1/17/2014 BERY 08579W103 CUSIP Elect Anthony M. Civale Management For Withhold Voted Berry Plastics Group Inc 3/11/2014 Annual 1/17/2014 BERY 08579W103 CUSIP Elect Ronald S Rolfe Management For For Voted Berry Plastics Group Inc 3/11/2014 Annual 1/17/2014 BERY 08579W103 CUSIP 2 Ratification of Auditor Management For For Voted Blucora Inc 5/21/2014 Annual 3/31/2014 BCOR CUSIP Elect Elizabeth J. Huebner Management For For Voted Blucora Inc 5/21/2014 Annual 3/31/2014 BCOR CUSIP Elect Andrew M. Snyder Management For For Voted Blucora Inc 5/21/2014 Annual 3/31/2014 BCOR CUSIP 2 Ratification of Auditor Management For For Voted Blucora Inc 5/21/2014 Annual 3/31/2014 BCOR CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP Elect Joshua E. Comstock Management For For Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP Elect Randall C. McMullen, Jr. Management For Withhold Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP Elect Darren M. Friedman Management For For Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP Elect Adrianna Ma Management For For Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP Elect Michael Roemer Management For For Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP Elect C. James Stewart, III Management For Withhold Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP Elect H.H. Wommack, III Management For For Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP 2 Advisory Vote on Executive Compensation Management For Against Voted C&J Energy Services Inc 5/22/2014 Annual 4/1/2014 CJES 12467B304 CUSIP 3 Ratification of Auditor Management For For Voted Cal-Maine Foods, Inc. 10/4/2013 Annual 8/16/2013 CALM CUSIP Elect Adolphus B. Baker Management For Withhold Voted Cal-Maine Foods, Inc. 10/4/2013 Annual 8/16/2013 CALM CUSIP Elect Timothy A. Dawson Management For Withhold Voted Cal-Maine Foods, Inc. 10/4/2013 Annual 8/16/2013 CALM CUSIP Elect Letitia C. Hughes Management For For Voted Cal-Maine Foods, Inc. 10/4/2013 Annual 8/16/2013 CALM CUSIP Elect Sherman Miller Management For For Voted Cal-Maine Foods, Inc. 10/4/2013 Annual 8/16/2013 CALM CUSIP Elect James E. Poole Management For For Voted Cal-Maine Foods, Inc. 10/4/2013 Annual 8/16/2013 CALM CUSIP Elect Steve W. Sanders Management For For Voted Cal-Maine Foods, Inc. 10/4/2013 Annual 8/16/2013 CALM CUSIP 2 Ratification of Auditor Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP Elect Oliver G. Brewer III Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP Elect Ronald S. Beard Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP Elect Samuel H. Armacost Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP Elect John C. Cushman, III Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP Elect John F. Lundgren Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP Elect Adebayo O. Ogunlesi Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP Elect Richard L. Rosenfield Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP Elect Anthony S. Thornley Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP 2 Ratification of Auditor Management For For Voted Callaway Golf Co. 5/14/2014 Annual 3/17/2014 ELY CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP Elect Samuel F. Thomas Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP Elect W. Douglas Brown Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP Elect Richard E. Goodrich Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP Elect Terrence J. Keating Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP Elect Steven W. Krablin Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP Elect Michael W. Press Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP Elect Elizabeth G. Spomer Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP Elect Thomas L. Williams Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP 2 Ratification of Auditor Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Chart Industries Inc 5/22/2014 Annual 3/25/2014 CTI 16115Q308 CUSIP 4 Cash Incentive Plan Management For For Voted City Holding Co. 4/30/2014 Annual 3/14/2014 CHCO CUSIP Elect Robert D. Fisher Management For For Voted Granite Construction Inc. 6/5/2014 Annual 4/11/2014 GVA CUSIP 5 Ratification of Auditor Management For For Voted Hancock Holding Co. 4/15/2014 Annual 2/21/2014 HBHC CUSIP Elect Frank E. Bertucci Management For For Voted Hancock Holding Co. 4/15/2014 Annual 2/21/2014 HBHC CUSIP Elect Carl J. Chaney Management For For Voted Hancock Holding Co. 4/15/2014 Annual 2/21/2014 HBHC CUSIP Elect Terrence E. Hall Management For For Voted Hancock Holding Co. 4/15/2014 Annual 2/21/2014 HBHC CUSIP Elect Thomas H. Olinde Management For For Voted Hancock Holding Co. 4/15/2014 Annual 2/21/2014 HBHC CUSIP 2 2014 Long Term Incentive Plan Management For Against Voted Hancock Holding Co. 4/15/2014 Annual 2/21/2014 HBHC CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Hancock Holding Co. 4/15/2014 Annual 2/21/2014 HBHC CUSIP 4 Ratification of Auditor Management For For Voted Horsehead Hldg Corp 5/6/2014 Annual 3/13/2014 ZINC CUSIP Elect Jack W. Shilling Management For For Voted Horsehead Hldg Corp 5/6/2014 Annual 3/13/2014 ZINC CUSIP Elect John C. van Roden, Jr. Management For For Voted Horsehead Hldg Corp 5/6/2014 Annual 3/13/2014 ZINC CUSIP 2 Ratification of Auditor Management For For Voted Horsehead Hldg Corp 5/6/2014 Annual 3/13/2014 ZINC CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect Martha F. Brooks Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect Mel S. Lavitt Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect Timothy L. Main Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect Mark T. Mondello Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect Lawrence J. Murphy Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect Frank A. Newman Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect Steven A. Raymund Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect Thomas A. Sansone Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP Elect David M. Stout Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP 2 Ratification of Auditor Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Jabil Circuit, Inc. 1/23/2014 Annual 11/25/2013 JBL CUSIP 4 Transaction of Other Business Management For Against Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP Elect Keith R. Coogan Management For For Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP Elect Loretta J. Feehan Management For For Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP Elect Cecil H. Moore, Jr. Management For Withhold Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP Elect Bobby D. O'Brien Management For For Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP Elect Thomas P. Stafford Management For For Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP Elect R. Gerald Turner Management For For Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP Elect Steven L. Watson Management For For Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP Elect C. Kern Wildenthal Management For For Voted Kronos Worldwide, Inc. 5/21/2014 Annual 3/24/2014 KRO 50105F105 CUSIP 2 Advisory Vote on Executive Compensation Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 1 Elect Melvin D. Booth Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 2 Elect David R. Carlucci Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 3 Elect J. Martin Carroll Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 4 Elect Diane H. Gulyas Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 5 Elect Nancy S. Lurker Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 6 Elect JoAnn A. Reed Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 7 Elect Mark C. Trudeau Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 8 Elect Kneeland C. Youngblood Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 9 Elect Joseph A. Zaccagnino Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 10 Appointment of Auditor and Authority to Set Fees Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 11 Advisory Vote on Executive Compensation Management For Against Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 12 Authority to Repurchase Shares Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 13 Issuance of Treasury Shares Management For For Voted Maillinckrodt plc 3/20/2014 Annual 1/10/2014 MNK G5785G107 CUSIP 14 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP 1 Board Size Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect Frederick J. Lynch Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect Jody L. Bilney Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect Robert J. Byrne Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect Peter R. Dachowski Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect Jonathan F. Foster Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect George A. Lorch Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect Rick J. Mills Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect Francis M. Scricco Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP Elect John C. Wills Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP 3 Advisory Vote On Executive Compensation Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP 4 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP 5 Appointment of Auditor and Authority to Set Fees Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP 6 Reverse Stock Split Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP 7 Amendments to Advance Notice Provison Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP 8 Amendments to Articles Management For For Voted Masonite International Corp 5/13/2014 Annual 3/18/2014 DOOR CUSIP 9 2014 Employee Stock Purchase Plan Management For For Voted Murphy USA Inc 5/7/2014 Annual 3/12/2014 MUSA CUSIP Elect Claiborne P. Deming Management For For Voted Murphy USA Inc 5/7/2014 Annual 3/12/2014 MUSA CUSIP Elect Thomas M. Gattle Management For For Voted Murphy USA Inc 5/7/2014 Annual 3/12/2014 MUSA CUSIP Elect Jack T. Taylor Management For For Voted Murphy USA Inc 5/7/2014 Annual 3/12/2014 MUSA CUSIP 2 Advisory Vote on Executive Compensation Management For For Voted Murphy USA Inc 5/7/2014 Annual 3/12/2014 MUSA CUSIP 3 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year Voted Murphy USA Inc 5/7/2014 Annual 3/12/2014 MUSA CUSIP 4 Amendment to the 2013 Long Term Incentive Plan Management For For Voted Murphy USA Inc 5/7/2014 Annual 3/12/2014 MUSA CUSIP 5 2013 Annual Incentive Plan Management For For Voted Murphy USA Inc 5/7/2014 Annual 3/12/2014 MUSA CUSIP 6 Ratification of Auditor Management For For Voted Natural Gas Services Group, Inc. 6/3/2014 Annual 4/4/2014 NGS 63886Q109 CUSIP Elect Stephen C. Taylor Management For For Voted Natural Gas Services Group, Inc. 6/3/2014 Annual 4/4/2014 NGS 63886Q109 CUSIP Elect Charles G. Curtis Management For For Voted Natural Gas Services Group, Inc. 6/3/2014 Annual 4/4/2014 NGS 63886Q109 CUSIP 2 Ratification of Auditor Management For For Voted Natural Gas Services Group, Inc. 6/3/2014 Annual 4/4/2014 NGS 63886Q109 CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Natural Gas Services Group, Inc. 6/3/2014 Annual 4/4/2014 NGS 63886Q109 CUSIP 4 Amendment to the 2009 Restricted Stock/Unit Plan Management For For Voted NCI Building Systems, Inc. 2/25/2014 Annual 1/14/2014 NCS CUSIP 1 Elect Norman C. Chambers Management For For Voted NCI Building Systems, Inc. 2/25/2014 Annual 1/14/2014 NCS CUSIP 2 Elect Kathleen J. Affeldt Management For For Voted NCI Building Systems, Inc. 2/25/2014 Annual 1/14/2014 NCS CUSIP 3 Elect Nathan K. Sleeper Management For For Voted NCI Building Systems, Inc. 2/25/2014 Annual 1/14/2014 NCS CUSIP 4 Senior Executive Bonus Plan Management For For Voted NCI Building Systems, Inc. 2/25/2014 Annual 1/14/2014 NCS CUSIP 5 Advisory Vote on Executive Compensation Management For For Voted NCI Building Systems, Inc. 2/25/2014 Annual 1/14/2014 NCS CUSIP 6 Frequency of Advisory Vote on Executive Compensation Management 3 Years 1 Year Voted NCI Building Systems, Inc. 2/25/2014 Annual 1/14/2014 NCS CUSIP 7 Ratification of Auditor Management For For Voted Oasis Petroleum Inc. 5/1/2014 Annual 3/3/2014 OAS CUSIP Elect Ted Collins, Jr. Management For Withhold Voted Oasis Petroleum Inc. 5/1/2014 Annual 3/3/2014 OAS CUSIP Elect Douglas E. Swanson, Jr. Management For For Voted Oasis Petroleum Inc. 5/1/2014 Annual 3/3/2014 OAS CUSIP 2 Ratification of Auditor Management For For Voted Oasis Petroleum Inc. 5/1/2014 Annual 3/3/2014 OAS CUSIP 3 Amendment to the 2010 Long Term Incentive Plan Management For For Voted Oasis Petroleum Inc. 5/1/2014 Annual 3/3/2014 OAS CUSIP 4 Amendment to the 2010 Annual Incentive Compensation Plan Management For For Voted Ocean Rig UDW Inc 10/31/2013 Annual 9/3/2013 ORIG Y64354205 CUSIP Elect Kyros Melas Management For For Voted Ocean Rig UDW Inc 10/31/2013 Annual 9/3/2013 ORIG Y64354205 CUSIP Elect Savvas Georghiades Management For For Voted Ocean Rig UDW Inc 10/31/2013 Annual 9/3/2013 ORIG Y64354205 CUSIP 2 Ratification of Auditor Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 1 Elect Yehudit Bronicki Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 2 Elect Jacob Richter Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 3 Elect Arie Weisberg Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 4 Appointment of Auditor and Authority to Set Fees Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 5 Amendments to Memorandum of Association Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 6 Amendments to Articles of Association Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 7 Approval of Compensation Policy Management For Against Voted Radware 10/3/2013 Annual 8/27/2013 RDWR M81873107 CUSIP 4 Grant of Time-Vesting Options to CEO Management For For Voted Radware 10/3/2013 Annual 8/27/2013 RDWR M81873107 CUSIP 5 Approval of Compensation Policy Management For For Voted Radware 10/3/2013 Annual 8/27/2013 RDWR M81873107 CUSIP 6 Ratification of Auditor Management For For Voted Reinsurance Group Of America, Inc. 5/21/2014 Annual 3/31/2014 RGA CUSIP Elect Christine R. Detrick Management For For Voted Reinsurance Group Of America, Inc. 5/21/2014 Annual 3/31/2014 RGA CUSIP Elect Joyce A. Phillips Management For For Voted Reinsurance Group Of America, Inc. 5/21/2014 Annual 3/31/2014 RGA CUSIP Elect Arnoud W.A. Boot Management For For Voted Reinsurance Group Of America, Inc. 5/21/2014 Annual 3/31/2014 RGA CUSIP Elect John F. Danahy Management For For Voted Reinsurance Group Of America, Inc. 5/21/2014 Annual 3/31/2014 RGA CUSIP Elect J. Cliff Eason Management For For Voted Reinsurance Group Of America, Inc. 5/21/2014 Annual 3/31/2014 RGA CUSIP 2 Advisory Vote on Executive Compensation Management For For Voted Reinsurance Group Of America, Inc. 5/21/2014 Annual 3/31/2014 RGA CUSIP 3 Ratification of Auditor Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 1 Elect Michael J Bender Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 2 Elect E. K. Gaylord, II Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 3 Elect Ralph Horn Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 4 Elect Ellen R. Levine Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 5 Elect Robert S. Prather, Jr. Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 6 Elect Colin V. Reed Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 7 Elect Michael D. Rose Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 8 Elect Michael I. Roth Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 9 Advisory Vote on Executive Compensation Management For For Voted Ryman Hospitality Properties Inc 5/8/2014 Annual 3/19/2014 RHP 78377T107 CUSIP 10 Ratification of Auditor Management For For Voted SCBT Financial Corp 7/24/2013 Special 6/12/2013 SCBT 78401V102 CUSIP 1 Acquisition Management For For Voted SCBT Financial Corp 7/24/2013 Special 6/12/2013 SCBT 78401V102 CUSIP 2 Company Name Change Management For For Voted SCBT Financial Corp 7/24/2013 Special 6/12/2013 SCBT 78401V102 CUSIP 3 Right to Adjourn Meeting Management For For Voted Select Comfort Corp. 5/14/2014 Annual 3/19/2014 SCSS 81616X103 CUSIP 1 Elect Kathleen L. Nedorostek Management For For Voted Select Comfort Corp. 5/14/2014 Annual 3/19/2014 SCSS 81616X103 CUSIP 2 Elect Michael A. Peel Management For For Voted Select Comfort Corp. 5/14/2014 Annual 3/19/2014 SCSS 81616X103 CUSIP 3 Elect Jean-Michel Valette Management For For Voted Select Comfort Corp. 5/14/2014 Annual 3/19/2014 SCSS 81616X103 CUSIP 4 Advisory Vote on Executive Compensation Management For For Voted Select Comfort Corp. 5/14/2014 Annual 3/19/2014 SCSS 81616X103 CUSIP 5 Ratification of Auditor Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 1 Elect Jay Amato Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 2 Elect Steven Bromley Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 3 Elect Michael Detlefsen Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 4 Elect Peter Fraser Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 5 Elect Douglas Greene Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 6 Elect Victor Hepburn Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 7 Elect Katrina Houde Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 8 Elect Jeremy Kendall Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 9 Elect Alan Murray Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 10 Elect Allan Routh Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 11 Ratification of Auditor Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 12 Advisory Vote on Executive Compensation Management For For Voted Sunopta, Inc. 5/29/2014 Annual 3/31/2014 STKL 8676EP108 CUSIP 13 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year Voted Supernus Pharmaceuticals Inc 5/22/2014 Annual 3/31/2014 SUPN CUSIP Elect Frederick M. Hudson Management For For Voted Supernus Pharmaceuticals Inc 5/22/2014 Annual 3/31/2014 SUPN CUSIP Elect Charles W. Newhall III Management For Withhold Voted Supernus Pharmaceuticals Inc 5/22/2014 Annual 3/31/2014 SUPN CUSIP 2 Conversion of Debt Instruments Management For For Voted Supernus Pharmaceuticals Inc 5/22/2014 Annual 3/31/2014 SUPN CUSIP 3 Amendment to the 2012 Equity Incentive Plan Management For For Voted Supernus Pharmaceuticals Inc 5/22/2014 Annual 3/31/2014 SUPN CUSIP 4 Amendment to the 2012 Employee Stock Purchase Plan Management For For Voted Supernus Pharmaceuticals Inc 5/22/2014 Annual 3/31/2014 SUPN CUSIP 5 Ratification of Auditor Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 1 Elect Catherine A. Allen Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 2 Elect Tim E. Bentsen Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 3 Elect Stephen T. Butler Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 4 Elect Elizabeth W. Camp Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 5 Elect T. Michael Goodrich Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 6 Elect V. Nathaniel Hansford Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 7 Elect Mason H. Lampton Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 8 Elect Jerry W. Nix Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 9 Elect Harry Pastides Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 10 Elect Joseph J. Prochaska, Jr. Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 11 Elect Kessel D. Stelling Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 12 Elect Melvin T. Stith Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 13 Elect Barry L. Storey Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 14 Elect Philip W. Tomlinson Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 15 Advisory Vote on Executive Compensation Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 16 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 17 Increase of Authorized Common Stock Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 18 Reverse Stock Split Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 19 Amendment to 2010 Tax Benefits Preservation Plan Management For For Voted Synovus Financial Corp. 4/24/2014 Annual 2/13/2014 SNV 87161C105 CUSIP 20 Ratification of Auditor Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 1 Elect Richard S. Hill Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 2 Elect Christopher A. Seams Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 3 Elect Donald E. Stout Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 4 Elect George J. J. Cwynar Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 5 Elect George A. Riedel Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 6 Elect John Chenault Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 7 Elect Peter A. Feld Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 8 Elect Timothy J. Stultz Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 9 Elect Thomas A. Lacey Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 10 Elect Tudor Brown Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 11 Advisory Vote on Executive Compensation Management For Against Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 12 Ratification of Auditor Management For For Voted Tessera Technologies Inc 5/7/2014 Annual 3/14/2014 TSRA 88164L100 CUSIP 13 Amendment to the Employee Stock Purchase Plan Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect Mark E. Baldwin Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect Thomas R. Bates, Jr. Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect Stuart M. Brightman Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect Paul D. Coombs Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect Ralph S. Cunningham Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect John F. Glick Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect Kenneth P. Mitchell Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect William D. Sullivan Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP Elect Kenneth E. White, Jr. Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP 2 Ratification of Auditor Management For For Voted Tetra Technologies, Inc. 5/6/2014 Annual 3/7/2014 TTI 88162F105 CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Ronald N. Tutor Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Marilyn A. Alexander Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Peter Arkley Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Robert Band Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Sidney J. Feltenstein Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Michael R. Klein Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Raymond R. Oneglia Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Dale Anne Reiss Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Donald D. Snyder Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP Elect Dickran M. Tevrizian, Jr. Management For For Voted City Holding Co. 4/30/2014 Annual 3/14/2014 CHCO CUSIP Elect Jay C. Goldman Management For For Voted City Holding Co. 4/30/2014 Annual 3/14/2014 CHCO CUSIP Elect Charles R. Hageboeck Management For For Voted City Holding Co. 4/30/2014 Annual 3/14/2014 CHCO CUSIP Elect Philip L. McLaughlin Management For For Voted City Holding Co. 4/30/2014 Annual 3/14/2014 CHCO CUSIP Elect J. Thomas Jones Management For For Voted City Holding Co. 4/30/2014 Annual 3/14/2014 CHCO CUSIP 2 Ratification of Auditor Management For For Voted City Holding Co. 4/30/2014 Annual 3/14/2014 CHCO CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 1 Elect Tom G. Charlesworth Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 2 Elect James D. Edwards Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 3 Elect Lawrence L. Gellerstedt, III Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 4 Elect Lillian C. Giornelli Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 5 Elect S. Taylor Glover Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 6 Elect James H. Hance, Jr. Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 7 Elect Donna W. Hyland Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 8 Elect R. Dary Stone Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 9 Advisory Vote on Executive Compensation Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 10 Increase of Authorized Shares of Common Stock Management For For Voted Cousins Properties Inc. 5/6/2014 Annual 2/28/2014 CUZ CUSIP 11 Ratification of Auditor Management For For Voted Customers Bancorp Inc 5/15/2014 Annual 3/31/2014 CUBI 23204G100 CUSIP Elect T. Lawrence Way Management For For Voted Customers Bancorp Inc 5/15/2014 Annual 3/31/2014 CUBI 23204G100 CUSIP Elect Steven J. Zuckerman Management For For Voted Customers Bancorp Inc 5/15/2014 Annual 3/31/2014 CUBI 23204G100 CUSIP 2 2014 Employee Stock Purchase Plan Management For Against Voted Customers Bancorp Inc 5/15/2014 Annual 3/31/2014 CUBI 23204G100 CUSIP 3 Ratification of Auditor Management For For Voted Darling International Inc. 11/26/2013 Special 10/21/2013 DAR CUSIP 1 Increase of Authorized Common Stock Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect Seymour Holtzman Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect David Levin Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect Alan Bernikow Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect Jesse Choper Management For Withhold Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect John Kyees Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect Ward Mooney Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect George Porter Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect Mitchell Presser Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP Elect Ivy Ross Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP 2 Amendment to the 2006 Incentive Compensation Plan Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Destination XL Group Inc 8/1/2013 Annual 6/3/2013 DXLG 25065K104 CUSIP 4 Ratification of Auditor Management For For Voted DigitalGlobe Inc 5/28/2014 Annual 4/7/2014 DGTGP 25389M877 CUSIP 1 Elect Howell M. Estes III Management For For Voted DigitalGlobe Inc 5/28/2014 Annual 4/7/2014 DGTGP 25389M877 CUSIP 2 Elect Kimberly Till Management For For Voted DigitalGlobe Inc 5/28/2014 Annual 4/7/2014 DGTGP 25389M877 CUSIP 3 Elect Eddy Zervigon Management For For Voted DigitalGlobe Inc 5/28/2014 Annual 4/7/2014 DGTGP 25389M877 CUSIP 4 Advisory Vote on Executive Compensation Management For For Voted DigitalGlobe Inc 5/28/2014 Annual 4/7/2014 DGTGP 25389M877 CUSIP 5 Ratification of Auditor Management For For Voted Dime Community Bancshares, Inc 5/22/2014 Annual 3/27/2014 DCOM CUSIP Elect Kenneth J. Mahon Management For For Voted Dime Community Bancshares, Inc 5/22/2014 Annual 3/27/2014 DCOM CUSIP Elect George L. Clark, Jr. Management For For Voted Dime Community Bancshares, Inc 5/22/2014 Annual 3/27/2014 DCOM CUSIP Elect Steven D. Cohn Management For For Voted Dime Community Bancshares, Inc 5/22/2014 Annual 3/27/2014 DCOM CUSIP Elect Robert C. Golden Management For For Voted Dime Community Bancshares, Inc 5/22/2014 Annual 3/27/2014 DCOM CUSIP 2 Ratification of Auditor Management For For Voted Dime Community Bancshares, Inc 5/22/2014 Annual 3/27/2014 DCOM CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Emergent Biosolutions Inc 5/22/2014 Annual 3/24/2014 EBS 29089Q105 CUSIP Elect Zsolt Harsanyi Management For For Voted Emergent Biosolutions Inc 5/22/2014 Annual 3/24/2014 EBS 29089Q105 CUSIP Elect General George Joulwan Management For For Voted Emergent Biosolutions Inc 5/22/2014 Annual 3/24/2014 EBS 29089Q105 CUSIP Elect Louis W. Sullivan Management For For Voted Emergent Biosolutions Inc 5/22/2014 Annual 3/24/2014 EBS 29089Q105 CUSIP Elect Marvin L. White Management For For Voted Emergent Biosolutions Inc 5/22/2014 Annual 3/24/2014 EBS 29089Q105 CUSIP 2 Ratification of Auditor Management For For Voted Emergent Biosolutions Inc 5/22/2014 Annual 3/24/2014 EBS 29089Q105 CUSIP 3 Amendment to the Stock Incentive Plan Management For For Voted Emergent Biosolutions Inc 5/22/2014 Annual 3/24/2014 EBS 29089Q105 CUSIP 4 Advisory Vote on Executive Compensation Management For For Voted First Cash Financial Services Inc 6/23/2014 Annual 4/25/2014 FCFS 31942D107 CUSIP Elect Mikel D. Faulkner Management For For Voted First Cash Financial Services Inc 6/23/2014 Annual 4/25/2014 FCFS 31942D107 CUSIP Elect Randel G. Owen Management For Withhold Voted First Cash Financial Services Inc 6/23/2014 Annual 4/25/2014 FCFS 31942D107 CUSIP 2 Ratification of Auditor Management For For Voted First Cash Financial Services Inc 6/23/2014 Annual 4/25/2014 FCFS 31942D107 CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP 1 Increase of Preferred Stock Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect J. Wickliffe Ach Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect David S. Barker Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect Cynthia O. Booth Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect Mark A. Collar Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect Claude E. Davis Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect Corinne R. Finnerty Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect Murph Knapke Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect Susan L. Knust Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect William J. Kramer Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect Richard E. Olszewski Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP Elect Maribeth S. Rahe Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP 3 Ratification of Auditor Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP 4 Advisory Vote on Executive Compensation Management For For Voted First Financial Bancorp 5/27/2014 Annual 4/2/2014 FFBC CUSIP 5 Right to Adjourn Meeting Management For For Voted First Financial Corp. - Indiana 4/16/2014 Annual 3/3/2014 THFF CUSIP Elect B. Guille Cox, Jr. Management For For Voted First Financial Corp. - Indiana 4/16/2014 Annual 3/3/2014 THFF CUSIP Elect Anton H. George Management For For Voted First Financial Corp. - Indiana 4/16/2014 Annual 3/3/2014 THFF CUSIP Elect Gregory L. Gibson Management For For Voted First Financial Corp. - Indiana 4/16/2014 Annual 3/3/2014 THFF CUSIP Elect Virginia L. Smith Management For For Voted First Financial Corp. - Indiana 4/16/2014 Annual 3/3/2014 THFF CUSIP 2 Ratification of Auditor Management For For Voted First Financial Corp. - Indiana 4/16/2014 Annual 3/3/2014 THFF CUSIP 3 Advisory Vote on Executive Compensation Management For Against Voted First Financial Corp. - Indiana 4/16/2014 Annual 3/3/2014 THFF CUSIP 4 Transaction of Other Business Management For Against Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP Elect John W. Chisholm Management For For Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP Elect L. Melvin Cooper Management For For Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP Elect Kenneth T. Hern Management For For Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP Elect L.V. McGuire Management For For Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP Elect John S. Reiland Management For For Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP Elect Carla S. Hardy Management For For Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP Elect Ted D. Brown Management For For Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP 2 2014 Long-Term Incentive Plan Management For Against Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Flotek Industries Inc 5/16/2014 Annual 3/27/2014 FTK CUSIP 4 Ratification of Auditor Management For For Voted Geospace Technologies Corp 8/20/2013 Special 7/22/2013 GEOS 37364X109 CUSIP 1 Amendment to the 1997 Key Employee Stock Option Plan Management For For Voted Geospace Technologies Corp 8/20/2013 Special 7/22/2013 GEOS 37364X109 CUSIP 2 Approval of Options Granted After Expiration of Equity Plan Management For For Voted Geospace Technologies Corp 2/6/2014 Annual 12/11/2013 GEOS 37364X109 CUSIP Elect Thomas L. Davis Management For Withhold Voted Geospace Technologies Corp 2/6/2014 Annual 12/11/2013 GEOS 37364X109 CUSIP Elect Richard F. Miles Management For Withhold Voted Geospace Technologies Corp 2/6/2014 Annual 12/11/2013 GEOS 37364X109 CUSIP 2 Ratification of Auditor Management For For Voted Geospace Technologies Corp 2/6/2014 Annual 12/11/2013 GEOS 37364X109 CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Geospace Technologies Corp 2/6/2014 Annual 12/11/2013 GEOS 37364X109 CUSIP 4 2014 Long-Term Incentive Plan Management For For Voted Geospace Technologies Corp 2/6/2014 Annual 12/11/2013 GEOS 37364X109 CUSIP 5 Approval of Material Terms of Performance Goals Under the 2014 Long-Term Incentive Plan Management For For Voted Granite Construction Inc. 6/5/2014 Annual 4/11/2014 GVA CUSIP 1 Elect Gary M. Cusumano Management For For Voted Granite Construction Inc. 6/5/2014 Annual 4/11/2014 GVA CUSIP 2 Elect James H. Roberts Management For For Voted Granite Construction Inc. 6/5/2014 Annual 4/11/2014 GVA CUSIP 3 Elect Gaddi H. Vasquez Management For For Voted Granite Construction Inc. 6/5/2014 Annual 4/11/2014 GVA CUSIP 4 Advisory Vote on Executive Compensation Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 8 Controlling Shareholder Management Against Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 9 Personal Interest Management Against Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 10 Indemnification of Directors/Officers Management For For Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 11 Controlling Shareholder Management Against Voted Orbotech 9/11/2013 Annual 8/5/2013 ORBK M75253100 CUSIP 12 Personal Interest Management Against Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Todd E. Diener Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect James C. Pappas Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Joshua E. Schechter Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Mgmt. Nominee Thomas W. Dickson Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Mgmt. Nominee Wilfred A. Finnegan Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Mgmt. Nominee Kathleen Guion Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Mgmt. Nominee Dennis G. Hatchell Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Mgmt. Nominee Terry L. McElroy Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Mgmt. Nominee Mark D. Miles Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP 2 Advisory Vote on Executive Compensation Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP 3 Ratification of Auditor Management Do Not Vote For Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP 4 Shareholder Proposal Regarding Human Rights Risk Assessment Shareholder Do Not Vote Against Voted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Robert F. Bernstock Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Thomas W. Dickson Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Wilfred A. Finnegan Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Kathleen Guion Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Dennis G. Hatchell Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Edwin J. Holman Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Terry L. McElroy Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Mark D. Miles Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP Elect Thomas M. Murnane Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP 2 Advisory Vote on Executive Compensation Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP 3 Ratification of Auditor Management For Unvoted Pantry Inc. 3/13/2014 Annual 1/16/2014 PTRY CUSIP 4 Shareholder Proposal Regarding Human Rights Risk Assessment Shareholder Against Unvoted Parkway Properties Inc. 12/17/2013 Special 11/11/2013 PKY 70159Q104 CUSIP 1 Merger/Acquisition Management For For Voted Parkway Properties Inc. 12/17/2013 Special 11/11/2013 PKY 70159Q104 CUSIP 2 Increase of Authorized Common Stock Management For For Voted Parkway Properties Inc. 12/17/2013 Special 11/11/2013 PKY 70159Q104 CUSIP 3 Right to Adjourn Meeting Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect Avi Banyasz Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect Charles T. Cannada Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect Edward M. Casal Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect Kelvin L. Davis Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect Laurie L. Dotter Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect James R. Heistand Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect C. William Hosler Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect Adam S. Metz Management For Withhold Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect Brenda J. Mixson Management For Withhold Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP Elect James A. Thomas Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP 2 Ratification of Auditor Management For For Voted Parkway Properties Inc. 5/15/2014 Annual 3/20/2014 PKY 70159Q104 CUSIP 3 Advisory Vote on Executive Compensation Management For Against Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 1 Elect Thomas D. O'Malley Management For For Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 2 Elect Spencer Abraham Management For For Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 3 Elect Jefferson F. Allen Management For For Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 4 Elect Martin J. Brand Management For For Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 5 Elect Wayne A. Budd Management For For Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 6 Elect David I. Foley Management For Against Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 7 Elect Dennis M. Houston Management For For Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 8 Elect Edward F. Kosnik Management For For Voted PBF Energy Inc 5/21/2014 Annual 3/25/2014 PBF 69318G106 CUSIP 9 Ratification of Auditor Management For For Voted Pennymac Mortgage Investment Trust 6/4/2014 Annual 4/7/2014 PMT 70931T103 CUSIP Elect Preston DuFauchard Management For For Voted Pennymac Mortgage Investment Trust 6/4/2014 Annual 4/7/2014 PMT 70931T103 CUSIP Elect Nancy McAllister Management For For Voted Pennymac Mortgage Investment Trust 6/4/2014 Annual 4/7/2014 PMT 70931T103 CUSIP Elect Stacey D. Stewart Management For Withhold Voted Pennymac Mortgage Investment Trust 6/4/2014 Annual 4/7/2014 PMT 70931T103 CUSIP 2 Ratification of Auditor Management For For Voted Pennymac Mortgage Investment Trust 6/4/2014 Annual 4/7/2014 PMT 70931T103 CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted PGT Inc 5/7/2014 Annual 3/14/2014 PGTI 69336V101 CUSIP Elect Brett N. Milgrim Management For Withhold Voted PGT Inc 5/7/2014 Annual 3/14/2014 PGTI 69336V101 CUSIP Elect Richard D. Feintuch Management For For Voted PGT Inc 5/7/2014 Annual 3/14/2014 PGTI 69336V101 CUSIP 2 Ratification of Auditor Management For For Voted PGT Inc 5/7/2014 Annual 3/14/2014 PGTI 69336V101 CUSIP 3 2014 Omnibus Equity Incentive Plan Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect Jane D. Carlin Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect James O. Egan Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect Thomas P. Gibbons Management For Withhold Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect Allan Z. Loren Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect Glen A. Messina Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect Gregory J. Parseghian Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect Charles P. Pizzi Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect Deborah M. Reif Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP Elect Carroll R. Wetzel, Jr. Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP 2 2014 Equity Incentive Plan Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP 3 Ratification of Auditor Management For For Voted Phh Corp. 5/22/2014 Annual 3/26/2014 PHH CUSIP 4 Advisory Vote on Executive Compensation Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect W. Wayne Woody Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect Michael R. Buchanan Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect Wesley E. Cantrell Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect William H. Keogler, Jr. Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect Frank C. McDowell Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect Donald A. Miller Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect Raymond G. Milnes, Jr. Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect Donald S. Moss Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP Elect Jeffrey L. Swope Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP 2 Ratification of Auditor Management For For Voted Piedmont Office Realty Trust Inc 5/14/2014 Annual 3/27/2014 PDM CUSIP 3 Advisory Vote on Executive Compensation Management For For Voted Portfolio Recovery Associates Inc. 5/29/2014 Annual 4/4/2014 PRAA 73640Q105 CUSIP Elect Scott M. Tabakin Management For For Voted Portfolio Recovery Associates Inc. 5/29/2014 Annual 4/4/2014 PRAA 73640Q105 CUSIP Elect James M. Voss Management For For Voted Portfolio Recovery Associates Inc. 5/29/2014 Annual 4/4/2014 PRAA 73640Q105 CUSIP Elect Marjorie M. Connelly Management For For Voted Portfolio Recovery Associates Inc. 5/29/2014 Annual 4/4/2014 PRAA 73640Q105 CUSIP Elect James A. Nussle Management For For Voted Portfolio Recovery Associates Inc. 5/29/2014 Annual 4/4/2014 PRAA 73640Q105 CUSIP 2 Increase of Authorized Common Stock Management For For Voted Portfolio Recovery Associates Inc. 5/29/2014 Annual 4/4/2014 PRAA 73640Q105 CUSIP 3 Ratification of Auditor Management For For Voted Portfolio Recovery Associates Inc. 5/29/2014 Annual 4/4/2014 PRAA 73640Q105 CUSIP 4 Advisory Vote on Executive Compensation Management For For Voted Primoris Services Corp 5/2/2014 Annual 3/31/2014 PRIM 74164F103 CUSIP Elect Robert A. Tinstman Management For For Voted Primoris Services Corp 5/2/2014 Annual 3/31/2014 PRIM 74164F103 CUSIP 2 Advisory Vote on Executive Compensation Management For For Voted Primoris Services Corp 5/2/2014 Annual 3/31/2014 PRIM 74164F103 CUSIP 3 Ratification of Auditor Management For For Voted Radware 10/3/2013 Annual 8/27/2013 RDWR M81873107 CUSIP 1 Elect Roy Zisapel Management For For Voted Radware 10/3/2013 Annual 8/27/2013 RDWR M81873107 CUSIP 2 Elect Yair Tauman Management For For Voted Radware 10/3/2013 Annual 8/27/2013 RDWR M81873107 CUSIP 3 Annual Bonus to Roy Zisapel Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP 2 Ratification of Auditor Management For For Voted Tutor Perini Corp 5/28/2014 Annual 4/10/2014 TPC CUSIP 3 Advisory Vote on Executive Compensation Management For Against Voted Ucp Inc 5/13/2014 Annual 3/18/2014 UCP 90265Y106 CUSIP Elect John R. Hart Management For For Voted Ucp Inc 5/13/2014 Annual 3/18/2014 UCP 90265Y106 CUSIP Elect Kathleen R. Wade Management For For Voted Ucp Inc 5/13/2014 Annual 3/18/2014 UCP 90265Y106 CUSIP 2 Ratification of Auditor Management For For Voted Ucp Inc 5/13/2014 Annual 3/18/2014 UCP 90265Y106 CUSIP 3 Approval of Performance Measures in the 2013 Long-Term Incentive Plan Management For For Voted Ucp Inc 5/13/2014 Annual 3/18/2014 UCP 90265Y106 CUSIP 4 2014 Short-Term Incentive Plan Management For For Voted Ultra Petroleum Corp. 5/20/2014 Annual 4/3/2014 UPL CUSIP 1 Elect Michael D. Watford Management For For Voted Ultra Petroleum Corp. 5/20/2014 Annual 4/3/2014 UPL CUSIP 2 Elect W. Charles Helton Management For For Voted Ultra Petroleum Corp. 5/20/2014 Annual 4/3/2014 UPL CUSIP 3 Elect Stephen J. McDaniel Management For For Voted Ultra Petroleum Corp. 5/20/2014 Annual 4/3/2014 UPL CUSIP 4 Elect Roger A. Brown Management For For Voted Ultra Petroleum Corp. 5/20/2014 Annual 4/3/2014 UPL CUSIP 5 Elect Michael J. Keeffe Management For For Voted Ultra Petroleum Corp. 5/20/2014 Annual 4/3/2014 UPL CUSIP 6 Appointment of Auditor and Authority to Set Fees Management For For Voted Ultra Petroleum Corp. 5/20/2014 Annual 4/3/2014 UPL CUSIP 7 2015 Stock Incentive Plan Management For Against Voted Ultra Petroleum Corp. 5/20/2014 Annual 4/3/2014 UPL CUSIP 8 Advisory Vote on Executive Compensation Management For For Voted Union First Market Bankshares Corp 12/5/2013 Special 10/9/2013 UBSH 90662P104 CUSIP 1 Merger Management For For Voted Union First Market Bankshares Corp 12/5/2013 Special 10/9/2013 UBSH 90662P104 CUSIP 2 Increase of Authorized Common Stock Management For For Voted Union First Market Bankshares Corp 12/5/2013 Special 10/9/2013 UBSH 90662P104 CUSIP 3 Right to Adjourn Meeting Management For For Voted Validus Holdings Ltd 4/30/2014 Annual 3/3/2014 VR G9319H102 CUSIP Elect Joseph E. Consolino Management For Withhold Voted Validus Holdings Ltd 4/30/2014 Annual 3/3/2014 VR G9319H102 CUSIP Elect Matthew J. Grayson Management For For Voted Validus Holdings Ltd 4/30/2014 Annual 3/3/2014 VR G9319H102 CUSIP Elect Jean-Marie Nessi Management For Withhold Voted Validus Holdings Ltd 4/30/2014 Annual 3/3/2014 VR G9319H102 CUSIP Elect Mandakini Puri Management For For Voted Validus Holdings Ltd 4/30/2014 Annual 3/3/2014 VR G9319H102 CUSIP 2 Advisory Vote on Executive Compensation Management For For Voted Validus Holdings Ltd 4/30/2014 Annual 3/3/2014 VR G9319H102 CUSIP 3 Ratification of Auditor Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 1 Elect Richard C. Breon Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 2 Elect Carol J. Burt Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 3 Elect Roel C. Campos Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 4 Elect David J. Gallitano Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 5 Elect D. Robert Graham Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 6 Elect Kevin F. Hickey Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 7 Elect Christian P. Michalik Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 8 Elect Glenn D. Steele, Jr. Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 9 Elect William L. Trubeck Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 10 Elect Paul E. Weaver Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 11 Adoption of Exclusive Forum Provision Management For Against Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 12 Ratification of Auditor Management For For Voted Wellcare Health Plans Inc. 5/28/2014 Annual 3/31/2014 WCG 94946T106 CUSIP 13 Advisory Vote on Executive Compensation Management For For Voted Willbros Group Inc. 5/20/2014 Annual 3/31/2014 WG CUSIP 1 Elect Edward J. DiPaolo Management For For Voted Willbros Group Inc. 5/20/2014 Annual 3/31/2014 WG CUSIP 2 Elect Daniel E. Lonegran Management For For Voted Willbros Group Inc. 5/20/2014 Annual 3/31/2014 WG CUSIP 3 Amendment to the 2010 Stock and Incentive Compensation Plan Management For For Voted Willbros Group Inc. 5/20/2014 Annual 3/31/2014 WG CUSIP 4 Amendment to the 2006 Director Restricted Stock Plan Management For For Voted Willbros Group Inc. 5/20/2014 Annual 3/31/2014 WG CUSIP 5 Advisory Vote on Executive Compensation Management For Against Voted Willbros Group Inc. 5/20/2014 Annual 3/31/2014 WG CUSIP 6 Ratification of Auditor Management For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
